PER CURIAM.
This appeal from a judgment and sentence entered pursuant to a plea of nolo contendere is dismissed because appellant did not reserve his right to appeal any issue when entering his plea of nolo contendere. See McNamara v. State, 357 So.2d 410 (Fla.1978); Chapin v. State, 427 So.2d 812 (Fla. 5th DCA 1983); Fla.R.App.P. 9.140(b)(1). This dismissal is without prejudice to appellant’s right to seek post-conviction relief pursuant to Fla.R.Crim.P. 3.850, if such presentation in the lower court has not been barred by some other limitation.
DISMISSED.
ERVIN, C.J., and THOMPSON and NIM-MONS, JJ., concur.